04/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0029



                             No. DA 22-0029


CITY OF MISSOULA,

           Plaintiff and Appellee,

     v.

MAX ELIAS CORRIGAN,

           Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 4, 2022, to prepare, file,

and serve the Appellant's opening brief.




                                                               Electronically signed by:
                                                                  Bowen Greenwood
                                                              Clerk of the Supreme Court
                                                                      April 4 2022